Citation Nr: 0119282	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  94-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for residuals of the 
veteran's service connected right ankle sprain.

2.  Entitlement to a compensable rating for service connected 
epidermophytosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the San Francisco, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1991, and a statement 
of the case was issued in May 1992.  A substantive appeal was 
received in July 1992.


REMAND

The veteran requested a personal hearing before the Board in 
Washington, D.C., and he was notified that one was scheduled 
for August 2001.  However, in a written communication 
received in July 2001, the veteran, through his 
representative, informed the Board that he would be unable to 
attend the scheduled hearing.  Instead, the veteran requested 
that a videoconference hearing be scheduled at the RO in 
Oakland, California.

Therefore, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
videoconference hearing before the Board at the 
RO.  After the hearing is conducted, or if the 
veteran cancels the hearing or fails to report, 
the case should be returned to the Board. 

The purpose of this remand is to honor the veteran's request 
for a videoconference hearing.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


